* Rehearing denied Oct. 1, 1934. Writ of certiorari granted Nov. 26, 1934.
The question involved here is identical with that discussed by us in the matter entitled Succession of Frank Watson v. Metropolitan Life Insurance Company, 156 So. 29, decided by us this day, except that in this case it is admitted that the paid-up value of the policy was tendered to plaintiff.
For the reasons given by us in that case, it is ordered, adjudged, and decreed that the judgment appealed from be and it is amended by reducing the amount thereof to $16.10, with legal interest from judicial demand and for all costs.
Judgment amended.